Citation Nr: 0814561	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently evaluated as noncompensably 
disabling.

2.  Entitlement to an increased rating for left Achilles 
tendonitis, evaluated as 10 percent disabling prior to 
October 26, 2004 and as 20 percent disabling thereafter.

3.  Entitlement to an effective date earlier than June 26, 
1979 for the grant of service connection for bilateral 
hearing loss disability.

4.  Entitlement to an effective date earlier than November 
19, 1998 for the grant of service connection for tinnitus.

5.  Entitlement to an effective date earlier than August 11, 
1997 for the grant of service connection for left Achilles 
tendonitis.

6.  Entitlement to an effective date earlier than October 26, 
2004 for the grant of a 20 percent evaluation for left 
Achilles tendonitis.  

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to an effective date earlier than 
August 11, 1997 for the grant of service connection for left 
Achilles tendonitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is manifested by no 
more than level II numeric designations bilaterally.

2.  For the period prior to October 26, 2004, left Achilles 
tendonitis was manifested by pain and moderate limitation of 
motion of the left ankle.

3.  For the period from October 26, 2004, left Achilles 
tendonitis is manifested by pain and marked limitation of the 
left ankle.

4.  In April 1978, the RO administratively denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability; the veteran submitted a 
claim in June 1979 and service connection was granted; an 
effective date of June 26, 1979 was subsequently established.

5.  The veteran's claim of entitlement to service connection 
for tinnitus was received on November 19, 1998.

6.  Prior to October 26, 2004, left Achilles tendonitis was 
not manifested by more than pain and moderate limitation of 
motion of the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2007).

2.  For the period prior to October 26, 2004, the criteria 
for an evaluation in excess of 10 percent for left Achilles 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71(a), Diagnostic Code 
5271 (2007).

3.  For the period from October 26, 2004, the criteria for an 
evaluation in excess of 20 percent for left Achilles 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71(a), Diagnostic Code 
5271 (2007).

4.  The April 1978 decision that denied entitlement to 
service connection for bilateral hearing loss disability is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1100, 20.1104 (2007). 

5.  The criteria for an effective date earlier than June 26, 
1979  for the grant of service connection for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

6.  The criteria for an effective date earlier than November 
19, 1998 for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).

7.  The criteria for an effective date earlier than October 
26, 2004 for the grant of a 20 percent evaluation for left 
Achilles tendonitis have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in September 1997 asked the veteran to provide 
information concerning treatment for his claimed disabilities 
since discharge from service.  

An April 1999 letter also asked the veteran to identify 
sources of treatment for his claimed disabilities.  He was 
told that an examination had been requested.  

A December 2000 letter provided the veteran with the status 
of his claim for tinnitus.  

A July 2001 letter explained the VCAA.  The veteran was told 
that VA would make reasonable efforts to obtain evidence 
necessary to support his claim.  He was advised that he was 
required to provide sufficient information about evidence so 
that VA could obtain it, and that it was ultimately his 
responsibility to ensure that VA received the records.  The 
letter provided guidance pertaining to claims for increase.  
It described the development undertaken by VA.  

An additional July 2001 letter provided essentially the same 
information, but pertained to the veteran's claim of 
entitlement to service connection for tinnitus.  It described 
the evidence necessary to support a claim for service 
connection.

A March 2004 letter provided guidance regarding the veteran's 
claim for earlier effective dates.  It discussed the evidence 
necessary to establish entitlement to an earlier effective 
date.  This letter listed the evidence of record and told the 
veteran how VA would assist him in obtaining additional 
evidence.  

A September 2004 letter asked the veteran to identify 
additional evidence of treatment.  It listed the evidence of 
record and told the veteran how VA would assist him in 
obtaining additional evidence.  He was told how to establish 
an increased rating.

A February 2005 letter provided guidance pertaining to an 
earlier effective date for the grant of service connection 
for tinnitus.  This letter listed the evidence of record and 
advised the veteran of VA's responsibilities in obtaining 
evidence.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

Regarding the issue of a higher evaluation for bilateral 
hearing loss disability, the Board observes that the veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

With respect to the veteran's claim for an increased rating 
of his left Achilles tendonitis, the Board has considered the 
adequacy of the VCAA notice in light of the recent Court 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  The march 2006 letter advised the 
veteran that, in evaluating claims for increase, VA looks at 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and their impact on employment.  
The letter did not advise the veteran whether the Diagnostic 
Codes pertinent to the disability contain criteria necessary 
for entitlement to a higher rating that would not be 
satisfied by the veteran's demonstration that there was a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the veteran's 
employment and daily life.  However, the Board's review of 
the record demonstrates that the veteran had knowledge of 
what was necessary to substantiate his claim.  In this 
regard, the Board notes that in the May 2005 statement of the 
case, the veteran was provided with the applicable law and 
criteria required for a higher evaluation.  The veteran had 
an opportunity to respond to the statement of the case, and 
was subsequently issued a supplemental statement of the case 
in July 2007.  In essence, the record demonstrates that the 
veteran was made aware of the evidence necessary to 
substantiate his claim for increase.  The Board therefore 
finds that the fundamental fairness of the adjudication 
process is not compromised with respect to this issue.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Examinations of the veteran's service-connected disabilities 
have been conducted.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran's original claim of entitlement to service 
connection was received in February 1978.  In March 1978 the 
RO asked the veteran to submit a copy of his DD Form 214, or 
to advise the date of discharge to enable the RO to request 
service medical records.  In April 1978, the claim was 
administratively denied due the veteran's failure to furnish 
the requested evidence.

The veteran submitted another claim in June 1979.  A request 
for physical examination indicated that the veteran had 
failed to report for examinations scheduled in November 1979.  
A December 1979 letter advised the veteran that his claim had 
been denied because he failed to report for his scheduled 
examination.

In December 1979 the veteran requested to be rescheduled 
because he had been working out of state at the time of his 
scheduled examination.  

A VA audiological examination was conducted in February 1980.  
The veteran reported gradual decrease in hearing.  He also 
reported bilateral ringing in the ears.  The diagnosis was 
probable bilateral neurosensory hearing loss.  An audiogram 
was recommended.  On audiometric testing, the following 
puretone thresholds were recorded:



HERTZ




1000
2000
3000
4000

Right
5
10
50
60

Left
5
20
50
55


Speech discrimination scores were 100 percent bilaterally.  
The audiometrist indicated that, in view of the overall 
discrimination results, he believed that the veteran should 
be able to function in most listening situations without 
amplification.

A request for physical examination indicates that the veteran 
did not report for a March 1980 examination.  

A March 1980 letter advised the veteran that his claims were 
denied because he had failed to report for examinations.

The veteran submitted a subsequent claim in March 1987.  In 
letters dated in April and July 1987, the veteran was advised 
that before further action could be taken on his claim, he 
was required to submit evidence showing that his claimed 
disabilities had been treated since discharge from service.  
He was also asked to submit verification of service.  He did 
not submit evidence showing treatment of his claimed 
disabilities, and no further action was taken on his claim.

The veteran submitted another claim in August 1997.  

On VA orthopedic examination in September 1997, the veteran 
reported that he sustained a left Achilles tendon injury in 
1975 in a motorcycle accident.  The examiner noted that the 
veteran had a partial laceration of his Achilles tendon at 
the insertion of the calcaneal bone and underwent surgical 
repair.  The veteran indicated that since that time, he had 
suffered from persistent symptoms consisting of continual 
catching and popping in the Achilles area, generally 
exacerbated by cold weather.  He stated that exacerbations 
were accompanied by extreme pain and stiffness radiating into 
the calf area.  He also described intermittent pain with 
inversion of the left foot, and that such had occurred more 
frequently and felt as if the ankle was giving out on him.  
He noted that he was limited in the amount of physical 
activity he could perform due to stiffness and instability.  
Physical examination revealed a well-healed three-centimeter 
scar over the left Achilles which was not disfiguring, 
tender, or depressed.  There was tenderness over the 
calcaneal bone and with deep palpation over the gastrocnemius 
area.  Extension and flexion were noted to be appropriate, 
with dorsiflexion to 10 degrees and plantar flexion to 35 
degrees.  X-rays revealed evidence of a calcaneal spur.  The 
ankle joint was well aligned with well maintained joint 
spaces.  The diagnosis was status post left Achilles partial 
laceration with residual limited range of motion, with 
calcaneal spur.

A VA audiometry examination was also conducted in September 
1997.  Audiometric testing revealed the following puretone 
thresholds:



HERTZ



1000
2000
3000
4000
Right
30
35
70
75
Left
30
35
65
65

Speech recognition scores were 100 percent bilaterally.  The 
audiometrist diagnosed moderate loss bilaterally.  The 
audiometrist noted the veteran's complaints of tinnitus 
bilaterally.

In a July 1998 rating decision, the RO granted service 
connection for bilateral hearing loss disability with a 
noncompensable evaluation and for left Achilles tendonitis 
with a 10 percent evaluation.  It determined that an 
effective date of August 11, 1997 was appropriate.  

In November 1998, the veteran's representative requested a 
complete reevaluation of the veteran's medical condition.  
A VA audiometric examination in April 1999 revealed the 
following puretone thresholds:



HERTZ



1000
2000
3000
4000
Right
25
30
65
60
Left
25
30
60
55

Speech discrimination scores were 100 percent bilaterally.  
The audiometrist indicated that tinnitus was claimed.  

A VA orthopedic examination was also conducted in April 1999.  
The history of the veteran's left Achilles disability was 
reviewed.  He denied that he had sought specific treatment 
for the Achilles tendon. He reported that he treated 
discomfort by sitting or using the Jacuzzi.  He noted that 
the Achilles area might swell or hurt in cold weather.  He 
related that he had given up some sports.  He indicated that 
his symptoms were aggravated by walking for more than one-
half mile and that discomfort was over the back of the heel.  
He noted paresthesias in certain positions.  He denied 
nocturnal waking due to the condition and reported that he 
could not wear certain shoes that rubbed his heel.  On 
physical examination, measurement of the ankles and calves 
was symmetrical without sign of atrophy.  There was a two-
centimeter, well healed scar with a small callous midway in 
the scar.  The Achilles tendon was intact.  The veteran was 
able to perform toe raises, and to walk on his heels and toes 
on a tandem fashion without evidence of fatigability, 
weakness, incoordination, or pain. The diagnosis was status 
post partial laceration and subsequent surgical repair and 
with residuals and sequelae of discomfort, a well healed 
scar, and normal range of motion.  The examiner further noted 
that range of motion was dorsiflexion of zero to 20 degrees 
and plantar flexion of zero to 45 degrees.  

Service connection for tinnitus was denied in a rating 
decision of June 1999.  That decision also continued the 
noncompensable evaluation for bilateral hearing loss 
disability and the 10 percent evaluation for left Achilles 
tendonitis.  

The July 1999 statement by a private physician indicates that 
he evaluated the veteran's left Achilles tendon condition.  
He noted localized tenderness, swelling, and redness over the 
insertion of the left Achilles tendon, consistent with 
Achilles tendonitis.  He noted that it appeared to be fairly 
chronic.  

In September 1999 the RO received the veteran's notice of 
disagreement with the evaluation of his Achilles tendonitis.  
A statement of the case was issued in September 1999, but the 
veteran did not perfect his appeal.

The veteran's representative submitted a claim for increased 
ratings in August 2000.

On VA audiological examination in August 2001, the following 
puretone thresholds were recorded:  



HERTZ



1000
2000
3000
4000
Right
30
30
65
70
Left
30
30
60
60

Speech recognition scores were 96 percent for the right ear 
and 100 percent for the left.  The diagnosis was moderate 
sensorineural loss bilaterally.

A VA orthopedic examination was also carried out in August 
2001.  However, the examiner repeatedly referred to the right 
ankle and Achilles tendon.  There is no indication that 
clarification was sought.

Service connection was granted for tinnitus in a December 
2001 rating decision.  An effective date of November 19, 1998 
was assigned.

On VA audiological examination in October 2004, the veteran 
complained of difficulty in situations with background noise.  
He also reported tinnitus.  Audiometric testing revealed the 
following puretone thresholds:



HERTZ



1000
2000
3000
4000
Right
25
30
65
65
Left
25
25
55
65

Speech recognition scores were 98 percent for the right ear 
and 92 percent for the left.  The examiner concluded that the 
amount of loss was moderate.

A VA orthopedic examination was also performed in October 
2004.  The veteran complained of daily pain and increasing 
stiffness in the left ankle.  He stated that his ankle 
swelled after prolonged standing but that he had noticed no 
heat, redness, or instability.  He denied locking of his 
ankle.  He noted that fatigability and lack of endurance were 
problems.  He denied any current treatment.  He indicated 
that he experienced flare-ups approximately once per month 
and that they might last two to five days.  The examiner 
noted that the veteran used a cane, particularly when the 
pain was severe and during bad weather.  Physical examination 
revealed plantar flexion to approximately 20 degrees.  The 
veteran had minimal dorsiflexion of 5 to 10 degrees.  There 
was guarding of movement on range of motion testing.  Both 
active and passive motions were painful and any movement 
tended to increase pain.  Examination of the left tendo 
Achilles showed a transverse scar approximately one and one 
half centimeters in length with a calloused areas at the 
center point.  Any pressure to the medial or lateral side of 
the left Achilles tendon produced pain, although the scar 
itself was not tender.  The veteran's gait was normal, though 
the veteran complained of a feeling of stiffness and 
inflexibility in the left ankle.  There was no ankylosis.  
The diagnosis was traumatic injury to the left Achilles 
tendon with surgical repair.  The examiner noted residual 
limitation of motion.  

An October 2006 VA treatment record notes that the veteran 
was ambulatory and used a cane.  A physical examination 
carried out in October 2006 noted strength to be 5/5 in all 
extremities.  The veteran's gait was steady.  

Further audiometric testing was carried out in July 2007.  
The veteran reported difficulty understanding speech when not 
wearing his hearing aids.  The following puretone thresholds 
were recorded:



HERTZ



1000
2000
3000
4000
Right
30
40
65
70
Left
25
35
60
60

Speech recognition scores were 90 percent bilaterally.  The 
assessment was mild to severe sensorineural hearing loss in 
both ears.  Word recognition was noted to be slightly reduced 
bilaterally.  

On VA orthopedic examination in July 2007, the veteran 
reported loss of motion since his last evaluation.  He stated 
that he had pain in the tendon that radiated up his leg and 
had pain with range of motion which caused him to hesitate to 
move his ankle.  The examiner noted that the veteran used a 
cane.  The veteran related that he was unable to stand for 
more than a few minutes and that he was unable to walk for 
more than a few yards.  Range of motion testing revealed 
active dorsiflexion against gravity from zero to five 
degrees, and passive dorsiflexion from zero to eight degrees, 
with pain reported throughout the range.  Active plantar 
flexion against gravity was from zero to eight degrees and 
passively from zero to 10 degrees, with pain throughout.  
Active eversion against gravity was from zero to five degrees 
and passively from zero to eight degrees, with pain 
throughout.  Active inversion against gravity was from zero 
to six degrees and passively from zero to eight degrees, with 
pain throughout.  There was no ankylosis.  There was a well 
healed scar at the distal end of the tendon at its attachment 
on the calcaneus.  There was no rubor, calor, swelling, or 
any other evidence of ongoing tendonitis of the distal 
Achilles tendon.  Palpation elicited a pain response out of 
proportion to the palpation and when distracted, such a 
response was not elicited on palpation.  The examiner also 
noted that the pain reported during range of motion testing 
was also not consistent with the examination.  He indicated 
that there was little effort noted on the part of the 
veteran.  The diagnosis was partial laceration of the left 
Achilles tendon, healed, with associated chronic Achilles 
tendonitis pain, without clinical evidence of chronic 
inflammation.  The examiner concluded that the effect on 
activities of daily living was moderate.  

	Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

		Bilateral Hearing Loss Disability

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability did not significantly 
change and a uniform evaluation is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  he horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

The Board observes that during the pendency of this appeal, 
VA issued new regulations for evaluating impairment of 
auditory acuity.   These became effective June 10, 1999.  62 
Fed. Reg. 25,202-210 (May 11, 1999).  The criteria found at 
38 C.F.R. 4.85 at Table VI and Table VII remained unchanged.  
The new criteria allow for instances where a veteran 
manifests an exceptional pattern of hearing impairment.  38 
C.F.R. § 4.86 (2007).  When the pure tone thresholds at the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
are 55 decibels or more, or when the pure tone thresholds are 
30 decibels or less at 1000 Hz and 70 decibels or more at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.  
The Board notes that the veteran does not display the 
exceptional pattern of hearing loss as contemplated by the 
new criteria.  In any event, assuming that the new criteria 
did apply, VA would be prohibited from applying them to the 
period prior to May 7, 1999. 38 U.S.C.A. § 5110(g) (West 
1991).

Having reviewed the evidence pertaining to this claim, the 
Board observes that application of the regulation to the 
findings on the February 1980, September 1997, April 1999, 
August 2001, and October 2004 audiometric evaluations results 
in a numeric designation of I for each ear.  A noncompensable 
evaluation is warranted when those values are applied to 
Table VII.  Application of the regulation to the findings on 
the July 2007 audiometric evaluation results in a numeric 
designation of II for each ear.  This also results in a 
noncompensable evaluation when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  
Accordingly, the record demonstrates that the schedular 
rating assigned by the RO is correct.

The Board has also considered whether the appellant has an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  
However, the evidence demonstrates that the appellant did not 
have a threshold of 55 decibels or more at the indicated 
frequencies or a puretone threshold of 30 or less at 1000 
Hertz and 70 or more at 2000 Hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86 are not applicable in this 
case.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

		Left Achilles Tendonitis

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

The veteran's left Achilles tendonitis is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent 
rating is warranted for moderate limitation of motion of the 
ankle and a 20 percent rating for marked limitation of motion 
of the ankle.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that an evaluation in excess of 10 percent is 
not warranted for the period prior to October 26, 2004.  In 
this regard, the Board notes that during that period, the 
veteran complained of pain, stiffness, and limited activity 
caused by his left Achilles tendonitis.  Objectively, there 
was tenderness and limited motion.  At worst, range of motion 
of the left ankle was observed as dorsiflexion to 10 degrees 
and plantar flexion to 35 degrees in September 1997.  
However, in April 1999 range of motion was full, with 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
In summary, the functional limitation of motion was no more 
than moderate during the period prior to October 26, 2004.  
DeLuca.  The 10 percent evaluation contemplates moderate 
limitation of motion as is shown by the evidence pertaining 
to this period.  There is no evidence of ankylosis or 
functional impairment exceeding moderate limitation of 
motion.  As such, the Board finds that the appropriate rating 
for this period is 10 percent.

For the period from October 26, 2004, left Achilles 
tendonitis is evaluated as 20 percent disabling.  The Board 
has concluded that such an evaluation accurately accounts for 
the manifestations of the veteran's left Achilles tendonitis 
for this period.  Specifically, the Board notes that in 
October 2004 the veteran had dorsiflexion to five degrees and 
plantar flexion to approximately 20 degrees, with guarding on 
range of motion testing.  Both active and passive movements 
were painful.  The veteran was noted to ambulate with a cane.  
In July 2007, range of motion was markedly limited, with pain 
throughout each range.  Dorsiflexion was to five degrees and 
plantar flexion was to eight degrees.  There was no evidence 
of chronic inflammation.  The examiner indicated that the 
effect of the disability on activities of daily living was 
moderate.  In light of the evidence showing marked range of 
motion, the Board concludes that the 20 percent evaluation 
assigned for this period is appropriate.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  DeLuca.  However, neither the lay 
nor medical evidence for either period reflects the 
functional equivalent of ankylosis of the ankle required for 
a higher evaluation.  Rather, the examinations of record have 
established that the veteran does in fact retain some motion 
of the left ankle.

The Board observes that the veteran is competent to report 
that his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence reflects that higher 
evaluations are not for application.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert.

	Effective Dates - Service Connection

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final disallowance . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date of service connection "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  When an application for disability 
compensation is received within one year of the date of the 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim may be 
any communication or action, indicating an intent to apply 
for one or more benefits under VA law.  Thomas v. Principi, 
16 Vet. App. 197 (2002).  38 C.F.R. §§ 3.1(p), 3.155(a) 
(2007).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Effective Date of Service Connection for 
Bilateral Hearing Loss Disability

The veteran seeks an effective date prior to June 26, 1979 
for the grant of service connection for bilateral hearing 
loss disability.  He has set forth no specific argument with 
respect to this claim.

As noted previously, the veteran submitted his original claim 
in February 1978, within one year of his discharge from 
service.  However, the RO administratively denied the 
veteran's original claim in April 1978.  No appeal was made.  
The veteran subsequently submitted a claim in June 1979, and 
an effective date reflecting receipt of that claim was 
established upon the grant of service connection for 
bilateral hearing loss disability.  

Review of the record reveals that no claim for service 
connection was received after the April 1978 administrative 
denial until June 26, 1979.  There are no prior documents 
that can be construed as a claim, informal claim or an intent 
to file a claim of entitlement to service connection for 
bilateral hearing loss disability.  Under the law, the 
earliest effective date and the appropriate effective date in 
this case is June 26, 1979, the date of receipt of the 
veteran's claim for service connection.

The Board observes that under VA regulations, if VA receives 
or associates with the claims folder relevant official 
service department records at any time after a decision is 
issued on a claim that had not been associated with the 
claims folder when VA first decided the claim, VA will 
reconsider the claim.  71 Fed. Reg. 52,455-52,457 (September 
6, 2006) (to be codified at 38 C.F.R. § 3.156(c)).  This 
regulation comprehends official service department records 
which presumably have been misplaced and have now been 
located and forwarded to the Department of Veterans Affairs.  
In this case, although service medical records were added to 
the record after the RO's initial denial of the veteran's 
claim, the records were not initially obtained and associated 
with the record because the veteran failed to supply adequate 
information to allow VA to obtain such records.  As such, in 
this case § 3.156 does not provide a basis for an effective 
date earlier than that currently assigned.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert.

		Effective Date of Service Connection for Tinnitus

A December 2001 rating decision granted service connection 
for tinnitus and established an effective date of November 
19, 1998.  As discussed above, the veteran reported ringing 
in his ears on examination in February 1980 and endorsed 
tinnitus in September 1997.  

Claims submitted by the veteran prior to November 1998 did 
not include any mention of tinnitus.  As noted above, while 
VA must interpret a claimant's submissions broadly, it is not 
required to conjure up issues not raised by a claimant.  
Review of the record reveals no documents that can be 
construed as a claim, informal claim or an intent to file a 
claim of entitlement to service connection for tinnitus prior 
to November 1998.  In fact, the November 1998 submission by 
the veteran did not include tinnitus.  Rather, the first 
intent to seek service connection for tinnitus is located in 
an August 2000 submission by the veteran's representative.  
While the Board is uncertain regarding the basis for the 
assignment of the November 1998 effective date, the evidence 
clearly demonstrates that there was no submission prior to 
that date showing an intent to file a claim of entitlement to 
service connection for tinnitus.  

Under the law, the earliest effective date and the 
appropriate effective date in this case is November 19, 1998, 
the date of receipt of the veteran's statement which the RO 
construed as claim for service connection.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert.

	Effective Date - 20 Percent Evaluation for Left Achilles 
Tendonitis 

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

With respect to the veteran's claim for an effective date 
earlier than October 26, 2004 for the grant of a 20 percent 
evaluation for left Achilles tendonitis, the Board has 
determined above that an evaluation exceeding 10 percent is 
not warranted for this period.  It is axiomatic, therefore, 
that the grant of an effective date earlier than October 26, 
2004 for the grant of a 20 percent evaluation is also not 
warranted, as the Board determined above that the veteran's 
left Achilles tendonitis did not warrant an evaluation 
exceeding 10 percent prior to that date.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert.




ORDER

Entitlement to an increased rating for bilateral hearing loss 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for left 
Achilles tendonitis for the period prior to October 26, 2004 
is denied.

Entitlement to an evaluation in excess of 20 percent for left 
Achilles tendonitis for the period from October 26, 2004 is 
denied.

Entitlement to an effective date earlier than June 26, 1979 
for the grant of service connection for bilateral hearing 
loss disability is denied.

Entitlement to an effective date earlier than November 19, 
1998 for the grant of service connection for tinnitus is 
denied.

Entitlement to an effective date earlier than October 26, 
2004 for the grant of a 20 percent evaluation for left 
Achilles tendonitis is denied.  


REMAND

The Board notes that in December 2003, the veteran submitted 
a claim of entitlement to earlier effective dates for his 
service-connected disabilities.  In a February 2005 rating 
decision, the RO granted an increased rating for the 
veteran's left Achilles tendonitis and denied earlier 
effective dates for the grant of service connection for the 
veteran's bilateral hearing loss disability and left Achilles 
tendonitis.  The veteran submitted a notice of disagreement 
in March 2005.  The statement of the case issued in May 2005 
did not include the issue of an earlier effective date for 
the grant of service connection for left Achilles tendonitis.  
Rather, it addressed the issue of an earlier effective date 
for the grant of the 20 percent evaluation for that 
disability.

The veteran has submitted a notice of disagreement with the 
denial of an earlier effective date for the grant of service 
connection for left Achilles tendonitis.  The filing of a 
Notice of Disagreement places a claim in appellate status. 
Therefore, a Statement of the Case regarding the issue of 
entitlement to an earlier effective date for the grant of 
service connection for left Achilles tendonitis pursuant to 
38 C.F.R. § 19.26 must be issued to the appellant.  As such, 
this issue must be remanded. Manlincon v. West, 12 Vet. App. 
239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue the appellant a 
statement of the case on the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
left Achilles tendonitis pursuant to 38 
C.F.R. § 19.26 (2007).

If upon completion of the above action the decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


